Order entered March 7, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01524-CR

                          TONY ANTHONY JOHNSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                           Trial Court Cause No. F10-11121-X

                                            ORDER
       The Court ORDERS the Dallas County District Clerk to file the clerk’s record in this

appeal within TWENTY-ONE days of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE